Title: II. To John Penn, 27 March 1776
From: Adams, John
To: Penn, John


      
       Dear Sir
       
        ante 27 March 1776
       
      
      If I was possess’d of Abilities equal to the great Task you have imposed upon me, which is to sketch out the outlines of a Constitution for a Colony, I should think myself the happiest of Men in complying with your Desire: because as Politicks is the Art of Securing human Happiness, and the Prosperity of Societies depends upon the Constitution of Government, under which they live; there cannot be a more agreable Employment to a benevolent Mind than the Study of the best, Kinds of Governments.
      It has been the Will of Heaven, that We should be thrown into Existence at a Period, when the greatest Philosophers and Lawgivers of Antiquity would have wished to have lived: a Period, when a Coincidence of Circumstances, without Example, has afforded to thirteen Colonies at once an opportunity, of beginning Government anew from the Foundation and building as they choose. How few of the human Race, have ever had an opportunity of choosing a System of Government for themselves and their Children? How few have ever had any Thing more of Choice in Government, than in Climate? These Colonies have now their Election and it is much to be wish’d that it may not prove to be like a Prize in the Hands of a Man who has no Heart to improve it.
      In order to determine which is the best Form of Government, it is necessary to determine what is the End of Government? and I suppose that in this enlightened Age, there will be no dispute, in Speculation, that the Happiness of the People, the great End of Man, is the End of Government, and therefore, that Form of Government, which will produce the greatest Quantity of Happiness, is the best.
      All Sober Enquirers after Truth, ancient and modern, Divines, Moralists and Philosophers have agreed that the Happiness of Mankind, as well as the real Dignity of human Nature, consists in Virtue. If there is a Form of Government then, whose Principle and Foundation is Virtue will not every wise Man acknowledge it more likely to promote the general Happiness than any other.
      Fear, which is Said by Montesquieu and all other political Writers to be the Foundation of some Governments, is so sordid and brutal a Passion that it cannot properly be called a Principle, and will hardly be thought in America a proper Basis of Governments.
      Honour, is a Principle which ought to be Sacred: But the Grecians and Romans pagan as well as Christian, will inform Us that Honour at most is but a Part of Virtue, and therefore a feebler Basis of Government.
      A Man must be indifferent to Sneer and Ridicule, in Some Companies to mention the Names of Sidney, Harrington, Lock, Milton, Nedham, Neville, Burnet, Hoadley; for the Lines of John Milton on one of his Sonnetts, will bear an application, even in this Country, upon Some Occasions. 
        
         “I did but teach the Age, to quit their Cloggs,
         by the plain Rules of ancient Liberty,
         When lo! a barbarous Noise surrounded me
         Of Owls and Cuckoo’s, Asses, Apes and Dogs.”
        
        These great Writers however, will convince any Man who has the Fortitude to read them, that all good Government is Republican: that the only valuable Part of the British Constitution is so; for the true Idea of a Republic, is “An Empire of Laws and not of Men”: and therefore as a Republic is the best of Governments so, that particular Combination of Power, which is best contrived for a faithfull Execution of the Laws, is the best of Republics.
      There is a great Variety of Republics, because the Arrangements of the Powers of Society are capable of many Variations.
      As a good Government is an Empire of Laws, the first Question is, how Shall the Laws be made?
      In a Community consisting of large Numbers, inhabiting an extensive Country, it is not possible that the whole Should assemble, to make Laws. The most natural Substitute for an Assembly of the whole, is a Delegation of Power, from the Many, to a few of the most wise and virtuous. In the first Place then establish Rules for the Choice of Representatives: Agree upon the Number of Persons who shall have the Privilege of choosing one. As the Representative Assembly, should be an exact Portrait, in Miniature, of the People at large, as it should think, feel, reason and act like them great Care should be taken in the Formation of it, to prevent unfair, partial and corrupt Elections. That it may be the Interest of this Assembly to do equal Right, and Strict Justice upon all Occasions, it should be an equal Representation of their Constituents, or in other Words equal Interests among the People, Should have equal Interests in the Representative Body. That the Representatives may often mix with their Constituents, and frequently render to them an Account of their Stewardship, Elections ought to be frequent. 
        
         Like Bubbles on the sea of Matter borne
         They rise, they break and to that sea return
        
        These Elections may be septennial or triennial, but for my own Part I think they ought to be annual, for there is not in all science a Maxim more infallible than this “Where Annual Elections End, there Slavery begins.”
      But all necessary Regulations for the Method of constituting this Assembly, may be better made in Times of more Quiet than the present, and they will suggest themselves naturally, when the Powers of Government shall be in the Hands of the Peoples Friends. For the present it will be safest to go on in the usual Way.
      But We have as yet Advanced only one Step in the Formation of a Government. Having obtained a Representative Assembly, what is to be done next? Shall We leave all the Powers of Government in this assembly? Shall they make and execute, and interpret Laws too? I answer no. A People cannot be long free, and never can be happy, whose Laws are made, executed and interpreted by one Assembly. My Reasons for this opinion are these.
      1. A Single Assembly is liable to all the Vices, Follies, and Frailties of an Individual—subject to fits of Humour, Transports of Passion, Partialities of Prejudice: and from these and other Causes apt to make hasty Results and Absurd Judgments: all which Errors ought to be corrected, and Inconveniences guarded against by some Controuling Power.
      2. A Single Assembly is apt to grow Avaricious, and in Time would not Scruple to exempt itself from Burdens, which it would lay upon its Constituents, without Sympathy.
      3. A Single Assembly will become ambitious, and after Some Time will vote itself perpetual. This was found in the Case of the long Parliament: but more remarkably in the Case of Holland whose Assembly first voted that they should hold their Seats for seven Years, then for Life—and after some Time, that they would fill up Vacancies as they should happen without applying to their Constituents at all.
      4. The Executive Power cannot be well managed by a Representative Assembly for Want of two essential Qualities, secrecy and Dispatch.
      5. Such an assembly is still less qualified to exercise the judicial Power because it is too numerous, too slow, and generally too little Skill’d in the Laws.
      But shall the whole Legislative Power, be left in the Hands of such an Assembly? The three first, at least of the foregoing Reasons, will shew that the Legislative Power ought not to be wholly intrusted to one Assembly.
      Let the Representative Body then elect, from among themselves or their Constituents, or both, a distinct Assembly, which We will call a Council. It may consist of any Number you please, Say twenty or thirty. To this Assembly should be given a free and independent Exercise of its Judgment, upon all Acts of Legislation, that it may be able to check and correct the Errors, of the other.
      But there ought to be a third Branch of the Legislature: and wherever the Executive Power of the State is placed, there the third Branch of the Legislature ought to be found.
      Let the two Houses then, by joint Ballott, choose a Governor. Let him be chosen annually. Divest him, of most of those Badges of slavery called Prerogatives. And give him a Negative upon the Legislature. This I know is liable to some Objections—to obviate which you may make him in a Legislative Capacity only President of the Council. But if he is annually elective, you need not Scruple to give him a free and independent Exercise of his Judgment, for he will have So great an Affection for the People, the Representatives, and Council that he would Seldom exercise his Right, except in Cases, the public Utility of which would soon be manifest, and some such Cases would happen.
      In the present Exigency of American Affairs, where by an Act of Parliament We are put out of all Royal Protection, and consequently discharged from all Obligations of Allegiance; and when it has become necessary to assume Governments for immediate Security, the Governor, Lieut. Governor, Secretary, Treasurer, Attorney General should be chosen by joint Ballot of both Houses.
      The Governor, by and with and not without the Advice and Consent of Council, should appoint all Judges, Justices and all other Officers civil and military, who should have Commissions Signed by the Governor and under the Seal of the Colony.
      Sherriffs should be chosen by the Freeholders of the Counties.
      If you chose to have a Government more popular all Officers may be chosen by one House of Assembly subject to the Negative of the Other.
      The Stability of Government, in all its Branches, the Morals of the People and every other Blessing of Society, and social Institutions depend so much upon an able and impartial Administration of Justice, that the judicial Power should be Seperated from the Legislative and Executive, and independent upon both; the Judges should be Men of Experience in the Laws, of exemplary Morals, invincible Patience, unruffled Calmness, and indefatigable Application: their Minds should not be distracted with complicated jarring Interests—they should not be dependent on any Man or Body of Men—they should lean to none, be subservient to none, nor more complaisant to one than another. To this End they should hold Estates for Life in their Offices, or in other Words their Commissions should be during good Behaviour, and their Salaries ascertained and established by Law. If accused of Misbehaviour, by the Representative Body, before the Governor and Council, and if found guilty after having an opportunity to make their Defence, they should be removed from their Offices and Subjected to such Punishment as their Offences deserve.
      A Rotation of Offices, in the Legislative and Executive Departments has many Advocates and, if practicable might have many good Effects. A Law may be made that no Man shall be Governor, Lt. Governor, Secretary, Treasurer, Councillor, or Representative more than three Years at a Time, nor be again eligible untill after an Interval of three Years.
      A Constitution like this, of which the foregoing is a very imperfect Plan naturally introduces generally Knowledge into the Community and inspires the People with a conscious Dignity, becoming Freemen. A general Desire of Reputation and Importance among their Neighbours, which cannot be obtained without, some Government of their Passions, some good Humour, good Manners and good Morals, takes Place in the Minds of Men, and naturally causes general Virtue and Civility. That Pride which is introduced by such a Government among the Common People makes them bold, brave and enterprizing. That Ambition which is introduced into every Rank makes them sober, industrious and frugal. You will find among them some Elegance, but more Solidity, a little Politeness but a great deal of Civility—some Pleasure, but much Business.
      Let Commissions run thus “Colony of North Carolina to A. B. Greeting” &c. and be tested by the Governor.
      Let Writs run “The Colony of &c. to the sheriff &c.” Let Endictments conclude “against the Peace of the Colony of North Carolina, and the Dignity of the same.” Or if you please against the Peace of the thirteen united Colonies.
      We have heard much of the Continental Constitution. I see no occasion for any But a Congress. Let that be made an equal and fair Representation of the Colonies, and let its Authority be confined to three Cases, War, Trade, and Controversies between Colony and Colony. If a Confederation was formed agreed on in Congress, and ratified by the Assemblies: These Colonies under such Terms of Government and such a Confederation would be unconquerable by all the Monarchies of Europe.
      This Plan of a Government for a Colony you see is intended as a temporary Expedient under the present Pressure of Affairs. The Gov­ernment once formed, and having settled its authority will have Leisure enough to make any Alteration that Time and Experience and more mature Deliberation may dictate. Particularly, a Plan may be devised perhaps and be thought expedient for giving the Choice of the Governor to the People at large, and of the Councillors to the Freeholders of the Counties. But be these Things as they may. Two Things are indispensibly to be attended to—one is some Regulations for securing forever an equitable Choice of Representatives—another is the Education of Youth, both in Literature and Morals.
      I wish, my dear sir, that I had Time to think of these Things more at Leisure, and to write more correctly. But you must take these Hints rough as they run. Your own Reflections assisted by the Patriots of North Carolina will improve upon every Part of them.
      As you brought upon yourself the Trouble of reading these rude Thoughts, you can blame, your Friend.
     